UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2123




In Re:   JOHNNIE GATHERS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (9:09-cv-01295-HMH-BM)


Submitted:   December 17, 2009          Decided:   December 23, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Johnnie Gathers, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Johnnie Gathers petitions this court for an injunction

in which he seeks to have his 42 U.S.C. § 1983 (2006) complaint

removed from the United States District Court for the District

of South Carolina.        The record reveals that the district court

has issued a final order in that case, and Gathers has appealed.

We therefore deny Gathers’ petition as moot.                  We dispense with

oral   argument   because       the    facts   and   legal    contentions    are

adequately    presented    in    the    materials    before    the   court   and

argument would not aid the decisional process.


                                                               PETITION DENIED




                                         2